DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The amendment of 08/22/2022 has been entered. Claims 1-20 are pending in this US patent application. Claims 7-14 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 1-6 and 15-19 are currently under examination and were examined on their merits.

Withdrawn Objections
	The objection to claim 3 for a minor informality as set forth in the previous Office action is withdrawn in light of the amendment of 08/22/2022, which corrected the informality.

Claim Interpretation
	Claim 18 recites the composition of claim 1, "wherein at least 50% of the glucose dehydrogenase activity remains after storage for 12 weeks at 45°C when compared to the glucose dehydrogenase activity after storage for 12 weeks at 4°C”. The instant specification indicates that over 50% of the enzymatic activity of a glucose dehydrogenase was present after 12 weeks of storage in the presence of ectoine (see Figure 2). As such, it appears that claim 18 is reciting an intrinsic property of the composition of claim 1 in the presence of ectoine at 1-25% (w/w). Accordingly, any prior art that renders obvious the composition of claim 1 with ectoine present in an amount of 1-25% (w/w) will render obvious claim 18 as well. The Examiner notes that the amounts of ectoine recited in claims 15 and 16 fall within this range, and so any prior art that renders obvious claims 15 and/or 16 will render obvious claim 18 as well.
	Claim 19 recites the composition of claim 1, wherein the composition is obtained by performing certain drying steps. The Examiner notes that the process steps recited in new claim 19 are product-by-process limitations. A product-by-process claim is limited only by the structure implied by the recited steps, not by the manipulations of the steps themselves. See MPEP § 2113. As such, any prior art product that could have been formed using the steps recited in claim 19 will read on the composition of claim 19, regardless of whether the prior art recites the specific steps of claim 19. The Examiner notes that the product-by-process steps recited in claim 19 are drying steps. In addition, claim 19 is recited using open-ended language and does not specify a level of dryness that the composition is required to maintain. As such, any prior art that reads on a dry composition according to claim 1 will be interpreted to read on claim 19 as well.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 15-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 was amended in the response of 01/19/2017 to add the limitation “wherein the at least one compatible solute is present in the dry composition in an amount of less than 25% (w/w)”. The response of 01/19/2017 also added claim 15, which recites that the at least one compatible solute is present in the dry composition in amounts from 2.3% (w/w) to less than 25% (w/w). Neither 2.3% (w/w) nor 25% (w/w) are recited in the disclosure as originally filed. The highest concentration of a compatible solute in the original disclosure is provided in Table 1, which details a composition containing 4 g of ectoine and a total mass of 20.35 g, which gives a concentration of 19.66% (w/w) ectoine. In addition, while 2% (w/w) and 3% (w/w) are both recited in the original disclosure, 2.3% (w/w) is not recited. Thus the entire range and all points included in the ranges recited of “less than 25%” and “2.3% to less than 25%” do not have support. As such, claims 1 and 15 incorporate new matter.

Because claims 2-6 and 15-19 depend from claim 1, these claims necessarily incorporate the new matter recited in claim 1. Therefore, claims 1-6 and 15-19 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 15-19 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2011/0143416 filed by Horn et al., published 06/16/2011, in view of Lippert et al., Appl. Microbiol. Biotechnol. 37: 61-65 (1992) (cited on the IDS filed 12/22/2014), and US patent application 2011/0091996 filed by Palin et al., published 04/21/2011.

Horn teaches methods for stabilizing an enzyme by storing the enzyme in the presence of a stable coenzyme (see entire document, including page 1, paragraph 0002). A suitable enzyme is glucose dehydrogenase, EC 1.1.1.47 (page 2, paragraph 0019; cf. claim 2 and part (a) of claim 1). In a typical embodiment, the stable coenzyme is carbaNAD (page 3, paragraph 0051; cf. claim 6 and part (b) of claim 1). The enzyme stabilized with a stable coenzyme can be stored as a dry substance (page 3, paragraph 0052; page 6, paragraph 0100; cf. claims 1 [“A dry composition”] and 19; see above under Claim Interpretation for the Examiner’s interpretation of the product-by-process limitations in claim 19). In a particular embodiment, the glucose dehydrogenase and cofactor were stored with a mediator and an optical indicator (page 7, paragraph 0115). The optical indicator was 2,18-phosphomolybdic acid (page 7, paragraph 0116; cf. part (d) of claim 1). A particularly suitable mediator for this glucose dehydrogenase/carbaNAD system was found to be [(4-nitrosophenyl)imino]dimethanol hydrochloride (page 7, paragraph 0118; cf. claims 3-5 and part (c) of claim 1). The stabilized enzyme composition can be immobilized on a test strip comprising an absorbent and/or a swellable material (pages 4 and 5, paragraph 0069; cf. claim 17; the Examiner notes that the test strip of Horn can be interpreted as a “carrier” as defined in paragraph 0077 of the specification as filed). The dried stabilized enzyme with a stable coenzyme can be a constituent of a detection reagent which may, where appropriate, also comprise further constituents such as salts and buffers (page 4, paragraph 0055).

However, Horn does not teach the inclusion of ectoine in the composition or its amount in the dry composition. Horn also does not explicitly teach the dry storage of a composition comprising glucose dehydrogenase, carbaNAD, [(4-nitrosophenyl)imino]dimethanol hydrochloride, and 2,18-phosphomolybdic acid or its immobilization onto a test strip.

Lippert teaches that ectoine can protect enzymes against the stress of freezing, heating, and drying (see entire document, including page 64, right column, paragraph 3; cf. part (e) of claim 1). The amount of ectoine that results in maximal recovered activity after a freeze-thaw cycle is dependent upon the identity of the enzyme (page 62, right column, paragraph 1, and Figures 3A and 3B; cf. claims 15 and 16 and lines 11 and 12 of claim 1 [“…wherein the at least one compatible solute is present in the dry composition in an amount of less than 25% (w/w)”]). 

Palin teaches the use of organic compatible solutes for the protection and preservation of the activity of biologically active molecules under dry conditions on test strips used for assays (see entire document, including page 2, paragraph 0003). The compatible solute can be ectoine (page 2, paragraph 0034). In a specific embodiment, 2% (w/v) ectoine is used to stabilize materials against drying stresses for biological assays (page 5, paragraph 0055; cf. claims 15 and 16 and lines 11-12 of claim 1 [“…wherein the at least one compatible solute is present in the dry composition in an amount of less than 25% (w/w)”]). The compatible solutes may be combined with any test methodology wherein a dry test strip is used as a carrier for depositing biologically active molecules (page 1, paragraph 0003).

While Horn does not explicitly teach the dry storage of a composition comprising glucose dehydrogenase, carbaNAD, [(4-nitrosophenyl)imino]dimethanol hydrochloride, and 2,18-phosphomolybdic acid or its immobilization onto a test strip, it would have been obvious to one of ordinary skill in the art to do so because Horn teaches the storage of compositions comprising these elements and also teaches that compositions comprising enzymes, such as glucose dehydrogenase, and stable coenzymes, such as carbaNAD, can be stored dry. In addition, Horn teaches that these compositions can be immobilized on test strips for testing reagents. One of ordinary skill in the art would have a reasonable expectation that storing the glucose dehydrogenase, carbaNAD, [(4-nitrosophenyl)imino]dimethanol hydrochloride, and 2,18-phosphomolybdic acid composition of Horn as a dry composition would successfully result in a glucose dehydrogenase, carbaNAD, [(4-nitrosophenyl)imino]dimethanol hydrochloride, and 2,18-phosphomolybdic acid composition that retains stability during storage. In addition, one of ordinary skill in the art would have a reasonable expectation that immobilizing such a composition on a test strip would successfully result in a test strip that can test reagents using the immobilized enzyme.
While Horn does not teach the inclusion of ectoine in the dry glucose dehydrogenase, carbaNAD, [(4-nitrosophenyl)imino]dimethanol hydrochloride, and 2,18-phosphomolybdic acid rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to include ectoine in the dry glucose dehydrogenase, carbaNAD, [(4-nitrosophenyl)imino]dimethanol hydrochloride, and 2,18-phosphomolybdic acid composition of Horn because Lippert teaches that ectoine can protect enzymes against the stresses of drying. In addition, Palin teaches that ectoine is a compatible solute that can preserve the activity of biologically active molecules dried onto test strips and that 2% ectoine can be effective for preservation. One of ordinary skill in the art would have a reasonable expectation that including the ectoine of Lippert at the 2% concentration recited by Palin in the dry glucose dehydrogenase, carbaNAD, [(4-nitrosophenyl)imino]dimethanol hydrochloride, and 2,18-phosphomolybdic acid test strip composition of Horn would successfully result in the increased stability of the glucose dehydrogenase in the composition of Horn. Because ectoine is the only “compatible solute” in this composition, the “sum of all compatible solutes” in such a composition would be less than 25% (w/w) as recited in claim 1. See, for example, the composition recited in paragraph 0087 of Horn, which contains 10 mg/mL glucose dehydrogenase, 12 mg/mL carbaNAD, 0.1 M Tris, and 1.2 M NaCl. A 1-L quantity of this composition (chosen for ease of calculation) would contain 10 g of glucose dehydrogenase, 12 g of carbaNAD, 12.1 g of Tris, and 70 g of NaCl. Including 2% (w/v) ectoine as suggested by Palin in this composition and then drying the composition in the presence of ectoine as taught by Lippert to provide the dry composition taught by Horn would result in the addition of 20 g of ectoine to the composition, providing a concentration of 16.1% (w/w) ectoine (20 g of ectoine in a total mass of 124.1 g). As such, the concentration rendered obvious by the teachings of Horn, Lippert, and Palin falls within the instantly recited ranges of claims 1 and 15.
Horn, Lippert, and Palin render obvious particular amounts of ectoine in lyophilized compositions with buffer salts and enzymes that fall outside the ranges recited in instant claim 16 (as well as implied in claim 18; see Claim Interpretation above). However, the claimed amounts would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of ectoine because the amount of ectoine in the composition is an art-recognized, result-effective variable known to affect the activity of an enzyme following a freeze-thaw cycle (see, for example, Lippert’s teaching cited above that amount of ectoine that results in maximal recovered activity after a freeze-thaw cycle is dependent upon the identity of the enzyme), which would have been optimized in the art to provide maximal activity for the particular enzyme in the lyophilized composition.
Therefore, claims 1-6 and 15-19 are rendered obvious by Horn in view of Lippert and Palin and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 112(a). Applicant states that the instant specification states that “about” means within a statistically meaningful range of a value or values and can be typically within 10% of a given value or range. Applicant states that, accordingly, the percent values disclosed in the specification as filed provide support for the percent values recited in the instant claims (remarks, pages 8-9). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the specification discusses the term “about” being within certain percentages of a given value, not simply adding percentages to percentages. As such, a disclosure of “about 15%” in the specification as filed when the specification discusses “about” as being within 10% of a value could only be reasonably considered to encompass a range of 13.5-16.5% (i.e., plus or minus 10% of the 15% value), not the extremely broad range of 5-25% posited by Applicant. The disclosure as originally filed can in no way be construed to provide support for percentages that were in no way disclosed in the original application.

Applicant has traversed the above rejection of the claims under 35 U.S.C. 103(a) as being unpatentable over Horn in view of Lippert and Palin. Applicant states that Palin describes ecotine, which Applicant states can be interpreted as the protease inhibitor ecotin, and not ectoine. Applicant states that, accordingly, there is ambiguity as to whether Palin means ecotin or ectoine (remarks, pages 9-10). This argument has been fully considered but has not been found persuasive.
The Examiner reiterates that, while Palin misspells ectoine as “ecotine”, Palin is concerned with the stability of biologically active molecules in drying processes and specifically recites “ectoine” for such use in multiple locations, including in the very paragraph in which ectoine is misspelled as “ecotine”. See, for example, paragraph 0044 of Palin. In contrast, Palin does not discuss protease inhibitors in any way at any point in the reference. As such, it is not at all ambiguous that Palin is discussing ectoine, a compound that is specifically discussed at multiple locations in Palin and is specifically stated to be a compatible solute to protect and preserve the activity of biologically active molecules in the dried state, and not ecotin, a protein that inhibits proteases. See paragraphs 0034 and 0044 and claims 17-18. Palin does not discuss proteases, protease inhibition, using proteins to stabilize biologically active molecules, or enzyme inhibition in general. Accordingly, the Examiner maintains that there is no ambiguity in Palin regarding the identity of the compatible solutes recited in paragraph 0055. There is no reason to consider that Palin misspelled “ecotin” as “ecotine” as stated by Applicant on page 3 because Palin’s teachings are clearly and explicitly directed to compatible solutes such as ectoine and not to proteins that inhibit protease enzymes.

Applicant states that Palin teaches 2% (w/v) and does not disclose concentrations in (w/w) as instantly recited. Applicant states that this concentration of Palin cannot be considered as reasonably equivalent to less than 25% (w/w) ectoine as instantly recited (remarks, pages 10-11). This argument has been fully considered but has not been found persuasive.
In the previous Office action, the Examiner noted that including 2% (w/v) of ectoine in the composition of Horn and drying the composition would result in a concentration of ectoine less than 25% (w/w). See, for example, the composition recited in paragraph 0087 of Horn, which contains 10 mg/mL glucose dehydrogenase, 12 mg/mL carbaNAD, 0.1 M Tris, and 1.2 M NaCl. A 1-L quantity of this composition (chosen for ease of calculation) would contain 10 g of glucose dehydrogenase, 12 g of carbaNAD, 12.1 g of Tris, and 70 g of NaCl. Including 2% (w/v) ectoine as suggested by Palin in this composition and then drying the composition in the presence of ectoine as taught by Lippert to provide the dry composition taught by Horn would result in the addition of 20 g of ectoine to the composition, providing a concentration of 16.1% (w/w) ectoine (20 g of ectoine in a total mass of 124.1 g). As such, the concentration rendered obvious by the teachings of Horn, Lippert, and Palin falls within the instantly recited ranges of claims 1 and 15.

Applicant states that Palin’s disclosure of 2% (w/v) ectoine prior to drying is not equivalent to less than 25% (w/w) after drying and posits that the concentrations of the ectoine and other solutes used to provide stabilization of the dry composition would be greater than the 25% (w/w) amount and would not provide a reasonable expectation of success or a finite number of identified, predictable solutions to arrive at the claimed amount of ectoine. Applicant states that the teachings of Lippert and Palin during the drying process would not be reasonable to combine with Horn’s teaching of a dry enzyme substance after drying (remarks, pages 2-4). This argument has been fully considered but has not been found persuasive.
The Examiner first notes that a dry substance after a drying process, as Applicant states is taught by Horn, must undergo a drying process to be produced. As such, Lippert’s and Palin’s teachings of drying processes are certainly reasonable to combine with the teachings of Horn, which concern a substance made by a drying process.
The Examiner further notes that Palin clearly teaches that 2% ectoine is useful for stabilization, as it is an element of the buffer that conveys stability during drying. The portion of Palin cited in Applicant’s remarks is headed with the statement “Combination of 2% W/V [Ectoine], L-Histidine, Taurine, and L-Threonine Confers Stability to Conjugate Pad Drying Buffer w/o Sucrose” (see Palin, paragraph 0055; misspelling of ‘ectoine’ corrected in quote). Accordingly, 2% (w/v) ectoine is an element that can have a positive impact on stability. The Examiner notes that, as discussed above, Lippert teaches that ectoine can protect enzymes against the stresses of drying. In addition, Palin teaches that ectoine is a compatible solute that can preserve the activity of biologically active molecules dried onto test strips and that 2% ectoine can be effective for preservation. As such, one of ordinary skill in the art would have a reasonable expectation that including ectoine at a concentration of 2% into a composition comprising enzymes would successfully improve the stability of a composition comprising enzymes, regardless of whether the composition is dry or in solution, because Lippert teaches that ectoine can protect enzymes against the particular stresses caused by drying and because Palin indicates that 2% ectoine is a known concentration for improving stability in a composition.
The Examiner further notes that Applicant’s arguments are focused on the concentration of ectoine in the dried composition of Palin. However, the Examiner’s rejection is not based on Palin alone but, rather, on the combination of Horn, Lippert, and Palin. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The relevant comparison is not the concentration of compatible solutes in the composition of Palin, which is not the argument that the Examiner has made. Rather, the relevant comparison is the concentration of compatible solute in a composition made by adding the 2% ectoine of Palin, which Palin teaches is a known concentration for improving stability in a composition, to the dry composition containing glucose dehydrogenase, carbaNAD, [(4-nitrosophenyl)imino]dimethanol hydrochloride, 2,18-phosphomolybdic acid, and ectoine, along with other constituents, such as salts and buffers, rendered obvious by the teachings of Horn and Lippert. Such a composition would have a total concentration of compatible solute that falls within the range recited in instant claim 1 (i.e., less than 25% (w/w); see mathematical support above), and one of ordinary skill in the art would have a reasonable expectation that such a composition would result in improved stability because Palin specifically teaches that 2% (w/v) is a known concentration for improving stability in a composition. 
The Examiner also reminds Applicant that, as discussed above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant states that Horn teaches the inclusion of NAD and CNAD as stable coenzymes to stabilize enzymes and, thus, one of ordinary skill in the art would not consider it obvious to include another component to stabilize enzymes. Applicant states that the Office is applying improper hindsight in alleging that Horn may be modified by ectoine because the coenzymes of Horn are already providing such a feature. Applicant cites a PTAB decision in a case about a wireless controller as support for their position (remarks, page 13). This argument has been fully considered but has not been found persuasive.
The Examiner notes that enzyme stability is not a binary position that is either there or not there. Rather, enzyme stability is a property that represents a spectrum, and any increase in the stability of an enzyme is beneficial because it extends the length of time that the enzyme can be stored and maintain activity. As such, as discussed above, it would have been obvious to one of ordinary skill in the art to include the ectoine of Palin in the composition of Horn to further extend the stability of the enzyme composition of Horn. In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner notes that the above rejections do not include any knowledge gleaned only from Applicant’s disclosure and are based only on knowledge that was within the level of ordinary skill in the art at the time the claimed invention was made. The Examiner further notes that a PTAB decision regarding a wireless controller is not relevant to the instant application, which recites a composition containing enzymes.

Applicant states that Lippert teaches a high concentration of ectoine and alleges that this constitutes teaching away from a low concentration of ectoine (remarks, page 14). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Lippert in no way discloses that low concentrations of ectoine are ineffective. The Examiner further notes that, as discussed in Applicant’s remarks, Horn already teaches the inclusion of multiple stabilizing elements in the compositions, such as NAD and CNAD. As such, one of ordinary skill in the art would reasonably expect that a lower concentration of ectoine would be needed to provide additional stabilization in the combined teachings of Horn, Lippert, and Palin because ectoine is not the only stabilizer present.

Applicant states that the claims’ recited range presents criticality and unexpected results and, as such, are not obvious. Applicant states that, under dry conditions, enzymes such as dehydrogenases become more sensitive to oxidative processes and accompanying enzyme denaturation. Applicant states that Andersson found that ectoine and derivatives thereof are insufficient to prevent aggregation of lactate dehydrogenase in solution and that Tables 4 and 5 in the instant application show that ectoine does not exhibit any stabilization of enzymes in solution. Applicant states that, accordingly, it would be unexpected to one of ordinary skill in the art that ectoine stabilizes the enzyme in the dry composition. Applicant states that the Examiner appears to be saying that 2% ectoine in solution is relevant in the teachings of Palin but is not relevant in the additional art cited by Applicant in which ectoine does not provide stabilization for enzymes in solution (remarks, pages 14-16). This argument has been fully considered but has not been found persuasive.
The Examiner notes that teachings of ectoine’s stabilizing effects in solution are not relevant to the instantly claimed composition, which is dry. As discussed above, Lippert teaches that ectoine provides stabilization to enzymes during drying, and Palin teaches that compatible solutes, such as ectoine, provide stabilization for biologically active molecules under dry conditions. As such, it would have been expected by one of ordinary skill in the art that including ectoine in a dry composition containing an enzyme would result in the stabilization of the enzyme because the art teaches that ectoine stabilizes enzymes in dry conditions and during drying.
The Examiner reminds Applicant that Palin does not teach adding 2% ectoine to a solution and then allowing the solution to sit for extended periods of time. Rather, Palin teaches adding 2% ectoine to a drying buffer and then drying the solutions containing 2% ectoine. Palin teaches that doing so provides stabilization for the biological molecules in the solution that is dried. As discussed extensively above, adding 2% ectoine as taught by Palin to the solution containing enzymes, coenzymes, various additional ingredients, and ectoine rendered obvious by Horn and Lippert would intrinsically result in a dried composition containing less than 25% ectoine, as recited in the instant claims.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        11/04/2022